Citation Nr: 1146779	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  07-14 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for schizophrenia.

2.  Entitlement to service connection for any other acquired psychiatric disorder other than schizophrenia (claimed as bipolar disorder).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel



INTRODUCTION

The Veteran had active service from September 1980 to September 1984.  He also served with the U.S. Marine Corps Reserve (USMCR) from September 1984 until May 1988 at which time he was discharged under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the VA Regional Office (RO) in Waco, Texas.

The Veteran originally filed his claim for entitlement to service connection for bipolar disorder; however, the Board has recharacterized the issue to include all potential acquired psychiatric diagnoses, with the exception of schizophrenia.  The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue on appeal has been recharacterized as reflected on the title page.

The Board remanded this matter in April 2009 for additional development, which has been completed.

The issue of whether new and material evidence has been received to reopen a claim seeking service connection for schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have bipolar disorder.

2.  The Veteran does not have a confirmed diagnosis of posttraumatic stress disorder based upon in-service stressors.

3.  Service connection for substance induced major depressive disorder is barred by law due to willful misconduct causing the disorder.

4.  His depressive disorder did not have onset during service, within one year of service, and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder other than schizophrenia, claimed as bipolar disorder, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In this case, the Veteran seeks service connection for an acquired psychiatric disorder, claimed as bipolar disorder.  Service treatment records (STRs) do not show complaint or treatment of bipolar disorder or any other mental health disorder during active service.  A January 1987 annual examination from his period of reserve duty does not show any mental health complaints or disorders.  Separation examinations from his period of active service and reserve service are not available.  Briefly, the Veteran was discharged from the USMCR in May 1988 'under other than honorable conditions' for misconduct identified as drug abuse, which bars VA benefits for this period of service.  Specifically, the official administrative decision from the Navy Discharge and Review Board discharged the Veteran as unfit for service due to drug abuse.  Benefits are barred under 38 C.F.R. § 3.12(d) for willful and persistent misconduct.  A mental health disorder was not indicated.

The first indication of a mental health disorder is dated December 1989, more than five years after separation from active duty service, at which time he was hospitalized and diagnosed with schizophrenia.  The first indication of a mental health disorder other than schizophrenia is dated December 1990, more than six years after separation from active duty service, at which time he was diagnosed with psychotic depression.  Thus, the medical evidence does not reflect continuity of symptomatology.

Disabilities diagnosed during the pendency of his claim include depressive disorder, substance induced major depressive disorder, posttraumatic stress disorder (PTSD), and schizophrenia.  In April 2009, he reported a history of bipolar disorder, however, medical records do not confirm a diagnosis of the disorder and unfortunately, bipolar disorder is not a disorder with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09.  Thus, he is not competent to allege or self-diagnose himself a history of bipolar disorder.

As noted above, depressive disorder was diagnosed in 1990, more than six years after separation from service, weighing against the claim.  Neither the treatment records nor the Veteran's statements to medical providers or VA allege that the condition had onset during active service or is otherwise related to service.  Regarding substance inducted major depressive disorder, treatment records show that the Veteran has a long history, including diagnosis, of drug and alcohol abuse.  The Board observes that VA's governing regulations define "alcohol abuse" as the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  "Drug abuse" is defined as the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301.  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).

VA's provisions prohibit a grant of direct service connection for drug or alcohol abuse based on incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a Veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by a primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In this case, assuming a causal relationship between the Veteran's in-service drug use and his currently diagnosed substance inducted major depressive disorder, there is no evidence that his substance abuse has ever been secondary to or a result of a service-connected condition.  In this case, the substance abuse caused the mental health condition.  Therefore, service connection is barred as a matter of law, as such substance use amounts to willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).

Regarding PTSD, in February 2006 a VA provider discussed PTSD in relation to his experiences during Hurricane Katrina.  In May 2006, he mentioned that while he was not in combat during service, he was scared by a bomb threat in 1983; however, STRs and personnel records do not corroborate the incident.  Noteworthy is that the Veteran did not mention the bomb scare prior to, or subsequent to, the May 2006 appointment.  More importantly, the May 2006 record indicated that additional assessment was needed before rendering a diagnosis of PTSD.  Treatment records dated subsequent to May 2006 fail to show diagnosis of PTSD, weighing against the claim as there cannot be a grant of service connection without a current disability.

In addition to the medical evidence, the Board has considered the Veteran's statements to VA and his medical providers.  Private and VA treatment records as well as records obtained from the Social Security Administration show that he has been treated since 1989 and hospitalized on numerous occasions for acquired psychiatric disabilities.  None of the treatment records show that he ever attributed his acquired psychiatric disabilities to his active duty service, or even reserve duty service.  At most, his statements indicate a belief that his acquired psychiatric disorders had onset because of his head injury in 1989.  

Further, in April 2006, he noted that he started hearing voices in his late twenties, which is consistent with the medical records showing onset of a mental health disability in the late 1980s, subsequent to his period of active service, providing factual evidence against his own claim.

The Board also considered the statements of the Veteran's mother and brother made to treating providers in 1989.  They noticed odd behavior prior to his hospitalization for schizophrenia; however, neither noticed abnormal behavior within one year of separation from active service.  The brother insinuates that the Veteran's acquired psychiatric disabilities had onset during his service with the USMCR; however, because records show that he was discharged under other than honorable conditions, he is barred from receiving VA benefits for this period of service.  

Importantly, even if the Veteran's discharge status did not bar benefits, to be awarded benefits for reserve service, a service member must die or become disabled as a result of an injury during inactive duty training or an injury or disease during active duty training.  As noted above, STRs do not show any complaints of or treatment for an acquired psychiatric disability during reserve service.

Based on the evidence, the Board cannot find that service connection for depression is warranted.  The evidence does not show onset of symptomatology during active service or within one year of active service.  The evidence shows that the onset of depression was 1990, more than six years after separation from service, which weighs against his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy period between service and initial symptoms of disability).

The Veteran's statements do not allege continuity of symptomatology of depression since service.  Specifically, 1989 VA treatment records show he alleged that his schizophrenia symptoms had onset after a head injury.  He did not have depression, PTSD or any other acquired psychiatric disability at that time.  In 2006, he told treating providers that he started hearing voices in his late twenties, which would equate to the late 1980s, not during his period of active service.  While he alleged during one May 2006 mental health appointment that he was scared by a bomb threat in 1983, he never mentioned that incident prior to or subsequent to that appointment, which weighs against a finding of trauma or a stressor in service.  Madden v. Gober, 125 F.3d 1477, 1481 (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Further, his personnel records do not substantiate the occurrence of a bomb threat.  With the exception of the allegation of the in-service bomb threat, an allegation made subsequent to filing his service connection claim, not once prior to or subsequent to May 2006 has the Veteran told his treating providers that any of his acquired psychiatric disorders were related to service, weighing against his claim.

Simply stated, a review of the evidence fails to show that depression had onset during service, within one year of separation from service, or is in any other way related to service, and provides evidence against such a finding.  Further, neither the medical nor the lay evidence supports a finding of continuity of symptomatology of depression since service and actually provides evidence against such a finding.  Therefore, service connection for depression is not warranted.

As noted above, the Veteran does not have diagnosis of PTSD or bipolar disorder; therefore, service-connection cannot be granted for these acquired psychiatric disabilities.  Finally, service connection is barred for substance abuse induced major depressive disorder.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder other than schizophrenia and there is no doubt to be otherwise resolved. As such, the appeal is denied.

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, service treatment and personnel records, private treatment records and records from the Social Security Administration.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, a VA examination is not warranted because the evidence fails to show that any of the alleged and diagnosed disabilities had onset during or may be related to the Veteran's period of active service.  Specifically, medical records do not show a relationship between his diagnosed disabilities and service and the Veteran's statements to treating providers and VA fail to allege such a connection.  While his representative alleges such a connection in his May 2011 argument to the Board, the Board finds the statement unpersuasive and inconsistent with the evidence of record.  The standard for requiring a VA examination is low, however, the Board finds that even the low standard has not been met in this matter; therefore, a VA examination is not warranted.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for an acquired psychiatric disorder other than schizophrenia, claimed as bipolar disorder, is denied.


REMAND

As noted above, the United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran's claim could reasonably be construed to include a request to reopen his service-connection claim for schizophrenia.  Since the RO has not adjudicated this issue, a remand is necessary for proper notice and development of the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) that (1) notifies him of the evidence and information necessary to reopen the acquired psychiatric disorder claim; and (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits (i.e., medical evidence relating any current psychiatric disorder to service or his service-connected history of orchitis).  This notice is outlined by the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice should also ask the Veteran to provide any evidence in his possession that pertains to the claim, and it should comply with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2.  After completing any necessary development, adjudicate the issue of whether new and material evidence has been received to reopen the claim seeking service connection for schizophrenia with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


